Title: From James Madison to the Senate, 8 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 8th. 1816
                        
                    
                    I nominate
                    Jacob D. Williamson, of Virginia, to be principal Assessor of the 8th collection district of the same State, in the place of John Stephenson, resigned.
                    Hasting Jennings, of South Carolina, to be Collector of direct taxes and internal duties, for the 8th collection district of the same State; William Langley having declined the appointment.
                    
                        
                            James Madison
                        
                    
                